FIFTH DIVISION
                           MCFADDEN, P. J.,
          PINSON, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     March 7, 2022




In the Court of Appeals of Georgia
 A21A1382. WCE HOLDINGS B, LLC v. LEWIS.
 A21A1385. WCE HOLDINGS B, LLC v. WHITEHEAD, et al.

      PINSON, Judge.

      A deck attached to a rental home collapsed during a party. After the collapse,

a concealed wooden beam where the deck had been attached to the house was

exposed, and it appeared to have been damaged by water or termites. Six of the

people injured in the collapse sued the landlord. But under OCGA § 44-7-14, a

landlord not in possession of a rental property is not responsible for damages arising

from defective construction or failure to repair if the landlord neither knew nor

reasonably should have known about the defect in question. And here, the plaintiffs

failed to introduce evidence from which a jury could conclude that the landlord knew

or should have known about the damaged beam, which was undisputedly a but-for
cause of the collapse. They showed that the landlord inspected and made some

aesthetic repairs to the deck before renting the property, but there is no evidence that

those actions reasonably should have led to discovery that the hidden beam was

rotten, or that the beam was likely damaged at the time. And they showed that the

posts supporting the deck were not sunk into concrete footings, but they presented no

evidence suggesting that the posts’ construction should have prompted the landlord

to cut into the house to inspect the beam. Without evidence from which a jury could

conclude that WCE knew or reasonably should have known about the hidden damage,

we must reverse the trial court’s denial of summary judgment on this issue.

                                     Background

        WCE Holdings B, LLC bought the home at issue in March 2015. The home

was not inspected by a certified home inspector prior to purchase. However, William

Ellis, the owner of WCE, brought Jamal Ingram, WCE’s construction foreman, to

assist him with inspecting the house and back deck prior to closing. The inspection

did not reveal any issues with the deck supports. Ellis averred that at no time prior to

the collapse did he or WCE have any knowledge of a structural problem with the

deck.



                                           2
      Ellis testified that, prior to renting the home, WCE replaced some non-

structural components of the deck, including “some” of the deck floor boards and

railings, “[f]or aesthetic reasons only.” Margarito Fernandez made these repairs ot the

deck. Fernandez testified that he replaced the deck’s railing and stairs, but did not

replace the floor or the joists. He did not see the wooden beam attaching the deck to

the house because it was concealed by decking. He observed that the metal posts

supporting the deck sat on top of concrete foundations (instead of being sunken in the

concrete) and, as a result, it was possible that the deck would move if several people

were on it. However, Fernandez testified that the deck appeared to be stable to him

when he worked on it in March 2015.

      In May 2015, WCE leased the property to LaMarr Burns. The lease between

WCE and Burns places the responsibility on the tenant to inform the landlord of any

dangerous conditions or need for maintenance.

      On June 25, 2017, Burns invited friends to his house for a social gathering. The

deck suddenly collapsed under the weight of the guests, injuring some of the guests.

Burns had not communicated any concern about the deck before it collapsed.

      After the deck collapsed, a 16-foot wooden beam that connected the deck to the

house was exposed, revealing damage by termites or water intrusion. Jamal Ingram,

                                          3
WCE’s foreman, explained that the damaged beam attaching the deck was not visible

until the deck was removed because it was concealed by deck framing and was up

against the house. Fernandez, WCE’s repairman, opined that the deck collapsed

because (1) there were a lot of people moving on the deck, (2) the interior beam

attaching it to the house was damaged, (3) there was a lack of a support post next to

the house and (4) the posts moved on concrete.

      Michael Lewis, Johnny Whitehead, John Riggs, Trevin Strong, Dionte Starks

and Anthony Dorsey sued WCE for injuries they sustained as a result of the deck’s

collapse. WCE then moved for summary judgment, which the trial court denied. The

trial court treated WCE as an out-of-possession landlord subject to OCGA § 44-7-14,

which limits the landlord’s liability to damages arising from “defective construction”

or the “failure to keep the premises in repair.” The trial court acknowledged that all

the witnesses agreed that the damaged wood “where the deck was secured to the

house was not visible.” But the court noted that a jury could credit testimony that the

deck’s support posts were “sitting on top of the concrete rather than sunk into the

concrete,” and it reasoned that “the entire concern about the posts is that they could

cause the deck to be unstable under certain circumstances.” Combined with the

court’s understanding that “water and termite damage are common occurrences for

                                          4
any structure,” the court determined that “a jury could conclude that the visibly

defective posts should have prompted WCE to take further remedial action.” WCE

sought an interlocutory appeal, which we granted.

                                       Discussion

       Under OCGA § 44-7-14, a landlord not in possession of a rental property (like

WCE here) is responsible only for damages arising from either “defective

construction” or “the failure to keep the premises in repair.” OCGA § 44-7-14; see

Gainey v. Smacky’s Investments, Inc., 287 Ga. App. 529, 530 (2) (652 SE2d 167)

(2007). Accord Martin v. Johnson-Lemon, 271 Ga. 120, 122 (1) (516 SE2d 66)

(1999).

       Here, WCE’s liability under either of these theories depends on whether it

knew or should have known about the relevant defect. An out-of-possession landlord

may be liable for failure to repair under OCGA § 44-7-14 only if the landlord has

actual or constructive knowledge of the dangerous condition. Aldredge v. Byrd, 341

Ga. App. 300, 304 (1) (799 SE2d 263) (2017); see also Gainey, 287 Ga. App. at 530

(2) (a) (“Liability for failure to repair arises only in instances where there is a duty to

repair and notice has been given of the defect.”) (punctuation and footnote omitted).

As for defective construction, a landlord who wasn’t involved with building the

                                            5
property may be held liable only if the landlord “knew or by the exercise of

reasonable diligence could have known,” before the tenancy was created, of a

“structural defect” of the kind that “would be discovered during a pre-purchase

building inspection.” Gainey, 287 Ga. App. at 531 (2) (b) (punctuation and footnote

omitted). Accord Rainey v. 1600 Peachtree, LLC, 255 Ga. App. 299, 299 (565 SE2d

517).

        The focus of this knowledge requirement here is the damaged beam that was

the attachment point for the deck. Viewed in the light most favorable to the plaintiffs,

the evidence showed that the deck’s collapse resulted from some combination of (1)

having a significant number of people on the deck, (2) the deck’s posts not being

sunk into the concrete, (3) a lack of deck supports up against the house, and (4) the

damaged beam, which allowed the deck to pull away from the house. But that

evidence also indicates that the deck would not have collapsed but for the damaged

beam. This means that the damaged beam is a material defect that WCE had to have

had actual or constructive notice of, before the deck collapsed, to be held liable as an

out-of-possession landlord under OCGA § 44-7-14.

        That, then, is our focus: to determine whether there is evidence from which a

jury could conclude that WCE (a) knew or (b) should have known about the damaged

                                           6
beam—and thus the dangerous condition the deck was in—before the deck collapsed.

We undertake this review de novo, viewing the evidence and inferences drawn from

it in the light most favorable to the plaintiffs. Rainey, 255 Ga. App. at 299.

      (a) It is quite clear from the record that WCE did not have actual knowledge

about the damaged beam. As the trial court noted, all of the witnesses agreed that the

beam was not visible before the deck fell. Further, when inspecting the deck before

the property was leased, neither the owner nor construction foreman of WCE saw any

structural issues or problems. And Fernandez testified that when he made the

aesthetic repairs to the deck in 2015, the deck appeared stable, and he did not see the

beam because it was concealed behind the deck framing. Finally, the tenant never

reported any issues with the deck to WCE.

      The plaintiffs point to conflicting evidence about whether some of the deck’s

floor boards were replaced: although Fernandez, who made the repairs, testified that

he replaced only railings and stairs, Ellis and Ingram thought some of the “deck

flooring” was replaced. But this minor factual dispute is not material to the question

whether anyone from WCE knew about the damaged beam. Even assuming

Fernandez replaced some of the floor boards, there is no evidence that pulling up the

floor boards could have exposed the beam in question. Fernandez agreed that, had he

                                          7
replaced the floor, he could have seen “what was behind it,” but the beam in question

was not located “behind” (or rather, underneath) the floor boards—it was located on

the side of the deck, perpendicular to the floor and hidden behind the deck framing.

No one suggested that the framing was removed or replaced, or that any of the

aesthetic repairs made to the deck would have otherwise exposed the beam. That the

beam remained hidden during these repairs, whatever their scope, is confirmed by

Fernandez’s unrebutted testimony that he was never able to see the beam in question

before the deck collapsed.

      (b) Nor is there evidence from which a jury could conclude that WCE

reasonably should have known about the damaged beam and the resulting hazard

before the deck collapsed. See Gainey, 287 Ga. App. at 531 (2) (b) (landlord may

become liable for defective construction by a predecessor if the landlord “knew or by

the exercise of reasonable diligence could have known of the improper construction

before [the] tenancy was created”); Aldredge, 341 Ga. App. at 304 (1) (out-of-

possession landlord may be liable for failure to repair if the landlord has actual or

constructive knowledge of the dangerous condition).The trial court reasoned that a

jury could conclude that the support posts “sitting on top of the concrete” were

“visibly defective posts” which, combined with water and termite damage being

                                         8
“common conditions,” should have “prompted” WCE to “take further remedial

action.”

      But the evidence does not support this line of reasoning. First, the plaintiffs

point to no evidence that the posts were “defective” merely because they were seated

on top of concrete rather than sunk into it. And in fact, Fernandez testified that if he

had discovered an issue with the deck’s stability or structural soundness when

repairing it, he would have alerted WCE so that it could have been repaired. He did

not alert WCE when he saw the posts and made the requested repairs because he

believed that the posts “were sufficient to support [the deck’s] weight.” Second, no

evidence suggests that, on seeing such posts, a reasonably diligent inspection would

have been expanded to search for this kind of hidden water or termite damage (which

would have required cutting into the house ). See Rainey, 255 Ga. App. at 300 (out-

of-possession landlord was not liable for plaintiff’s injury on uneven steps and small

landing when the condition of the steps and landing were not the type of structural

defect that would have been discovered during pre-purchase building inspection).

And in any event, there is no evidence that such an inspection before WCE leased the

property would have turned up a damaged beam. The plaintiffs introduced no



                                           9
evidence that the beam in question necessarily or even likely would have been

damaged at that time.

      This is not to say that a similar line of reasoning could not support liability

based on constructive knowledge. The idea that an out-of-possession landlord’s

knowledge of one condition reasonably should have prompted discovery of another,

otherwise hidden defect is sound in theory. See, e. g., Davis v. All-State Homes &

Props., 233 Ga. App. 60, 61 (503 SE2d 331) (1998) (landlord’s knowledge that recent

water leak had rotted some of a trailer’s particle-board flooring raised jury issue about

whether the landlord “knew or should have known about the latent hazardous

condition of the floor’s integrity” near the part of the floor that had rotted). But that

kind of theory finds no support in the evidence of this case for the reasons we’ve just

discussed. Put simply, the plaintiffs’ theory that seeing the posts that supported the

deck should have prompted discovery of the hidden damage here rests on speculation,

not evidence from which a jury could conclude that WCE should have known about

the dangerous condition. See Lonard v. Cooper & Segrue Props., Inc., 214 Ga. App.

862 (449 SE2d 348) (1994) (landlord had no constructive knowledge of holes in

ground because although landlord conducted general visual inspection of lot at time



                                           10
tenant took possession, a reasonable inspection did not reveal fence post hole covered

by leaves).

      Because the plaintiffs have not presented evidence from which a jury could

conclude that WCE knew or reasonably should have known about the damaged,

hidden beam that led to the deck’s collapse, and the contrary conclusion was the

trial court’s only basis for denying summary judgment, we must reverse the

decision below. See Aldredge, 341 Ga. App. at 304 (1) (in a deck collapse case

where tenant’s guests sued landlord, summary judgment in favor of landlord

warranted where the record contained no evidence that landlord had actual or

constructive knowledge that the concealed interior rim joist connecting the deck to

the house was rotten).

      Judgments reversed. McFadden, P. J., and Senior Appellate Judge Herbert

E. Phipps, concur.




                                         11